DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the preliminary amendment submitted April 19, 2021. Claims 1-6 are amended. Claims 7-13 are newly added. No claims are canceled. Claims 1-13 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021, August 03, 2021, and March 21, 2022 are being considered by the examiner.
Drawings
	There are no drawings in the application. This is acceptable. The claimed subject matter does not require drawings to understand.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0299276, hereinafter referred to as “Yamamoto”) in view of Rockwell, III (US Patent 5,596,671, hereinafter referred to as “Rockwell”).
With respect to claims 1 and 11-13, Yamamoto discloses 
	A light-emitting fiber (side emission type optical fiber 3 is interpreted as the light-emitting fiber), comprising 
a core (2a) and a cladding (2b) and configured to emit light through a side surface of the fiber, wherein: 
a resin used for the core is polymethyl methacrylate (see paragraph 0197);
a resin used for the cladding is fluorine resin (see paragraph 0197).
Yamamoto is silent to the light-emitting fiber has a fiber diameter of 95 um or less (or less than 90, 80 or 70 microns).
Rockwell discloses light emitting optical fibers that can be formed with a diameter of 50 um utilizing fiber-optic drawing techniques and beneficially have low attenuation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the optical fibers of the Yamamoto device at 50 microns by utilizing the drawing techniques as disclosed in Rockwell, because they beneficially have low attenuation, and their smaller size could allow for additional uses in smaller clearance areas.
	With respect to claims 2-5, Yamamoto further discloses the light-emitting fiber is a multifilament (see figure 4a). Claims 2-5 further include the following performance and functional limitations: wherein the number of double folds required to break the light-emitting fiber in a bending fatigue test that is conducted under load per fineness of 0.04 g/dtex and at a bending angle of 1350 is 100 or more; a maximum number of twists that does not cause breakage of the multifilament is 400 twists/m or more; wherein the resin used for the core and the resin used for the cladding have a melt viscosity of 300 Pa-s or less at a shear rate at 260°C of 1216 s1, and a ratio (a/b) of the melt viscosity a of the core to the melt viscosity b of the cladding is in a range of 0.1 to 8.0 in a region where the shear rate at 260°C is 10 to 500 s-1; wherein a 1% weight loss temperature of the resin used for the core is 260°C or higher. The patentability of an apparatus depends only on the claimed structural limitations.  The Yamamoto and Rockwell combination device teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be necessarily present.  The burden is on the applicant to show that the device does not possess these functional characteristics.  See MPEP 2112.01.
	Yamamoto further discloses claims:
 	6. A fiber structure, comprising the light- emitting fiber according to claim 1 in at least a part of the fiber structure (see figure 3).
	7. The light-emitting fiber according to claim 1, wherein the resin used for the core is polymethyl methacrylate (see paragraph 0197).
	8. The light-emitting fiber according to claim 1, wherein the resin used for the cladding is polyvinylidene fluoride (see paragraph 0092).
	9. The light-emitting fiber according to claim 9, wherein the resin used for the cladding is polyvinylidene fluoride (see paragraph 0092).
	With respect to claim 10, the Yamamoto and Rockwell combination device discloses the limitations of claim 1 as previously stated. Yamamoto is further silent to the cladding has a thickness from 2.0 to 15.0 pm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the thickness of the cladding as being between 2-15 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874